Case: 21-10659      Document: 00516416775         Page: 1    Date Filed: 08/02/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                         August 2, 2022
                                   No. 21-10659                          Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Fernando Valdez-Cejas,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-332-1


   Before Stewart, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Fernando Valdez-Cejas appeals the district court’s judgment
   imposing a within-guidelines sentence of 87 months of imprisonment
   following his guilty-plea conviction for being unlawfully present in the United
   States for the fourth time after being removed. We affirm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10659      Document: 00516416775           Page: 2   Date Filed: 08/02/2022




                                     No. 21-10659


                I. FACTUAL & PROCEDURAL BACKGROUND
          In February 2021, Valdez-Cejas pled guilty to being found unlawfully
   present in the United States following a prior removal in violation of 8 U.S.C.
   § 1326. When law enforcement officials encountered him in October 2020,
   he admitted that he was removed to Mexico in February 2020 and that he
   was in the United States without permission. The Presentence Investigation
   Report (“PSR”) reflected that he had been sentenced in 2017 to 40 months
   in prison for illegal reentry following removal. His February 2020 removal
   was his fourth, and it took place just days after he was released from the
   custody of the Bureau of Prisons on the 2017 illegal-reentry case. His 2017
   illegal-reentry conviction received three criminal history points pursuant to
   U.S.S.G. § 4A1.1(a). See U.S.S.G. § 4A1.1(a) (assigning three points for a
   prior prison sentence exceeding 13 months). It also increased his offense level
   by four levels pursuant to U.S.S.G. § 2L1.2(b)(1)(A). With a total offense
   level of 20 and his placement in Criminal History Category VI, Valdez-Cejas
   was subject to a within-guidelines imprisonment range of 70 to 87 months.
          Valdez-Cejas objected to the PSR because his 2017 conviction for
   illegal reentry was used both to increase his offense level and to increase his
   criminal history score. He argued that this resulted in his prior conviction
   being double counted for purposes of determining his advisory guidelines
   range. The district court overruled the objection and sentenced him to 87
   months of imprisonment to be followed by a three-year term of supervised
   release. Valdez-Cejas filed this appeal, arguing for the first time that the
   application of U.S.S.G. § 2L1.2(b)(1)(A) to alien defendants, like himself,
   violates his right to equal protection.
                          II. STANDARD OF REVIEW
          Valdez-Cejas did not challenge his sentence on equal-protection
   grounds to the district court so we review the issue for plain error only. See




                                             2
Case: 21-10659      Document: 00516416775            Page: 3    Date Filed: 08/02/2022




                                      No. 21-10659


   United States v. Martinez, 496 F.3d 387, 389 (5th Cir. 2007) (reviewing for-
   feited constitutional error in the sentencing context for plain error). To show
   plain error, he must establish an error that was clear or obvious and that af-
   fected his substantial rights. See Puckett v. United States, 556 U.S. 129, 135
   (2009). If he makes such a showing, this court has the discretion to correct
   the error but only if it seriously affects the fairness, integrity, or public repu-
   tation of judicial proceedings. Id.
                                 III. DISCUSSION
          “The essence of an equal protection claim is that other persons simi-
   larly situated as is the claimant unfairly enjoy benefits that he does not or es-
   cape burdens to which he is subjected.” United States v. Cronn, 717 F.2d 164,
   169 (5th Cir. 1983). In United States v. Cardenas-Alvarez, 987 F.2d 1129, 1131,
   1134 (5th Cir. 1993), this court considered a direct criminal appeal in a § 1326
   case that involved an enhancement under § 2L1.2. Cardenas-Alvarez argued
   that the § 2L1.2 enhancement’s disproportionate effect on his sentence cre-
   ated an equal-protection violation. Id. at 1133–34. This court rejected the
   equal-protection challenge reasoning that “[t]he Supreme Court has upheld
   the constitutionality of the guidelines” which “were devised to and do treat
   [equally] all persons” who violate § 1326 and qualify for § 2L1.2 enhance-
   ments. Id. at 1134 (“In challenging his sentence, Cardenas raises essentially
   an equal protection argument. However, the guidelines were devised to and
   do treat all persons with aggravated felonies who commit this crime
   equally.”); accord United States v. Martinez, 477 F. App’x 248, 250 (5th Cir.
   2012) (per curiam) (unpublished) (“The application of the 16–level enhance-
   ment does not violate equal protection because it treats equally all persons
   with qualifying serious prior offenses who commit an illegal reentry of-
   fense.”).




                                           3
Case: 21-10659         Document: 00516416775               Page: 4       Date Filed: 08/02/2022




                                           No. 21-10659


           Valdez-Cejas acknowledges our holding in Cardenas-Alvarez but ar-
   gues that Cardenas-Alvarez compared the treatment of the various aliens who
   were subject to the double-counting caused by § 2L1.2 enhancements based
   on prior convictions. According to Valdez-Cejas, the “correct class compar-
   ison is between aliens who are subjected to double counting of prior convic-
   tions in guideline calculations and United States citizens who are not sub-
   jected to the double counting of prior convictions in the calculation of their
   guideline range.” We disagree. Given the Cardenas-Alvarez panel’s equal-
   protection holding and the lack of any published authority supporting Valdez-
   Cejas’s argument, he cannot show that the district court plainly erred by ap-
   plying the § 2L1.2 enhancement here. 1 See Puckett, 556 U.S. at 135; United
   States v. Trejo, 610 F.3d 308, 319 (5th Cir. 2010). 2
                                     IV. CONCLUSION
           For the foregoing reasons, the district court’s judgment is
   AFFIRMED.




           1
             The Eleventh Circuit has considered and rejected an argument that different
   § 2L1.2 enhancements make an irrational distinction between aliens with prior felony
   convictions and citizens with prior felony convictions for equal-protection purposes. See
   United States v. Osorto, 995 F.3d 801, 820–22 (11th Cir.), cert. denied, 142 S. Ct. 470 (2021).
   That court held that “the group of individuals arguably discriminated against by
   [§ 2L1.2’s] double-counting is not all noncitizens; it is the smaller subset of noncitizens
   who are unlawfully present in the United States and have committed at least one other
   qualifying violation.” Osorto, 995 F.3d at 820 (citing Cardenas-Alvarez, 987 F.2d at 1134).
           2
             We also reject Valdez-Cejas’s ancillary argument that § 2L1.2(b)(1)(A) violates
   Congress’s directive at 28 U.S.C. § 994(d) that the Sentencing Commission is prohibited
   from considering national origin in promulgating the Guidelines. This court has held that
   “‘alienage’ and ‘national origin’ are not synonymous.” United States v. Nnanna, 7 F.3d
   420, 422 (5th Cir. 1993); see also Osorto, 995 F.3d at 822 (rejecting argument similar to that
   raised by Valdez-Cejas and explaining that alienage means not being a United States citizen,
   while national origin pertains to a person’s country of birth).




                                                 4